Eschweileb, J.
(dissenting). I think that what was done in this case was a distribution of property and not of income and that it is squarely within the ruling of this court in State ex rel. Bundy v. Nygaard, 163 Wis. 307, 158 N. W. 87. I do not think that che mere giving of a name to a thing in matters o,f this kind determines its real character either for or against the state. I cannot agree, therefore, with what was said in the case of Van Dyke v. Milwaukee, 159 Wis. 460, 150 N. W. 509, that there is a conclusive presumption as against stockholders that what has been denominated dividends is earnings or profit. Such a presumption may well exist, but it ought not to be a conclusive one, and neither the state nor the individual should be foreclosed from having their respective rights and liabilities determined upon the substance instead of the name of things.